Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 1 of 9 Page ID #:270




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     RAUL URIARTE-LIMON,                  CV 20-5989 DSF (JPR)
         Plaintiff,
                                          Order GRANTING Plaintiff Raul
                     v.                   Uriarte-Limon’s Application for
                                          Default Judgment (Dkt. 14)
     HAGHNAZARZADEH, LLC, et
     al.,
          Defendants.



          Plaintiff Raul Uriarte-Limon moves for default judgment against
    Defendant Haghnazarzadeh, LLC for violating the Americans with
    Disabilities Act (ADA), 42 U.S.C. § 12182(a), and California’s Unruh
    Civil Rights Act, Cal. Civ. Code § 51 (Motion). Dkt. 14 (Mot.). Uriarte-
    Limon seeks injunctive relief, $4,000 in statutory damages, and
    $4,442.25 in attorneys’ fees and costs. The Court deems this matter
    appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
    Local Rule 7-15. The hearing set for October 26, 2020 is removed from
    the Court’s calendar. The Motion is GRANTED.

                          I. Facts and Background

           Uriarte-Limon is paraplegic and uses a wheelchair. Dkt. 1
    (Compl.) ¶ 1. In February 2020, Uriarte-Limon visited a business on
    property owned by Haghnazarzadeh called Spa Nails, located at 1034
    North Hacienda Boulevard, La Puente, California, “to avail himself of
    its services and to assess the business for compliance with the
    disability access laws.” Id. ¶ 8. Spa Nails is a facility “open to the
    public, a place of public accommodation, and a business establishment.”
    Id. ¶ 9. When Uriarte-Limon visited Spa Nails, there was no
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 2 of 9 Page ID #:271




    wheelchair accessible path of travel leading to the business, wheelchair
    accessible parking, wheelchair accessible sales counter, or wheelchair
    accessible restrooms “in conformance with the ADA Standards as it
    relates to wheelchair users like the plaintiff.” Id. ¶¶ 10-17. Uriarte-
    Limon personally encountered these barriers. Id. ¶ 18. He intends to
    return and patronize Spa Nails but is deterred from doing so because of
    these barriers. Id. ¶ 23.

           On June 10, 2020 and June 30, 2020, an investigator from the
    Center for Disability Access visited Spa Nails and took photographs
    and measurements. Dkt. 14-1 (Mem. of P. & A.) at 1-2; dkt. 14-5
    (Hernandez Decl.) ¶ 2. The investigator confirmed that (1) the
    walkway leading to the entrance of Spa Nails had cross slopes up to
    7.1%, (2) there was no access aisle for the ADA parking stall in the
    front lot and no accessible parking in the rear lot, (3) the sales counter
    was 40 inches in height, and (4) the restroom narrowed to 25 inches.
    Mem. of P. & A. at 2; Hernandez Decl. ¶¶ 3-6.

          Uriarte-Limon’s counsel conducted a public records search on
    May 5, 2020, which revealed that Haghnazarzadeh owns the property
    on which Spa Nails is located. Dkt. 14-11 (Gutierrez Decl.) ¶ 4; dkt. 14-
    7. Uriarte-Limon filed his complaint on July 6, 2020, Compl., and
    served the summons and complaint on Haghnazarzadeh on July 13,
    2020, dkt. 10. Uriarte-Limon requested that the Clerk enter default
    against Haghnazarzadeh on September 9, 2020. Dkt. 11. On
    September 11, 2020, the Clerk properly entered default. Dkt. 12. On
    September 20, 2020, Uriarte-Limon filed an application for default
    judgment. Mot. Uriarte-Limon served notice of the application on
    Haghnazarzadeh the same day. Gutierrez Decl. ¶ 6.

                               II. Legal Standard

           Rule 55(b)(2) permits the Court to enter default judgment. The
    Court need not make detailed findings of fact in the event of default.
    Adriana Int’l Corp. v. Theoren, 913 F.2d 1406, 1414 (9th Cir. 1990). On
    entry of default, well pleaded allegations in the complaint regarding
    liability generally are deemed to be admitted. DIRECTV, Inc. v. Hoa



                                         2
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 3 of 9 Page ID #:272




    Huynh, 503 F.3d 847, 851 (9th Cir. 2007). Allegations as to damages,
    however, must be proven. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d
    915, 917-18 (9th Cir. 1987).

           The Court considers several factors (the Eitel factors) “in
    exercising discretion as to the entry of a default judgment includ[ing]:
    (1) the possibility of prejudice to the plaintiff, (2) the merits of
    plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the
    sum of the money at stake in the action, (5) the possibility of a dispute
    concerning material facts, (6) whether the default was due to excusable
    neglect, and (7) the strong policy underlying the Federal Rules of Civil
    Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d
    1470, 1471-72 (9th Cir. 1986).

                                 III. Discussion

    A.    Liability

          The first Eitel factor weighs in Uriarte-Limon’s favor. Uriarte-
    Limon alleges he would like to return to patronize Spa Nails but is
    deterred from doing so until the barriers are removed. Compl. ¶ 23.
    He has no means to obtain compliance with the ADA and Unruh Act
    other than through this litigation. Uriarte-Limon would therefore be
    prejudiced because he would continue to suffer discrimination on the
    basis of his physical disability.

          The second and third Eitel factors also weigh in favor of granting
    default judgment. Uriarte-Limon seeks injunctive relief under the
    ADA and Unruh Act, statutory damages under the Unruh Act, and
    attorneys’ fees. Compl., Prayer ¶¶ 1-3. To establish an ADA claim, a
    plaintiff must prove “(1) [he] is disabled within the meaning of the
    ADA; (2) the defendant is a private entity that owns, leases, or operates
    a place of public accommodation; and (3) the plaintiff was denied public
    accommodations by the defendant because of [his] disability.” Molski v.
    M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).

         First, Uriarte-Limon alleges he is disabled within the meaning of
    42 U.S.C. § 12102(a). Specifically, he is a “paraplegic who uses a



                                         3
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 4 of 9 Page ID #:273




    wheelchair” because he cannot walk. Compl. ¶ 1; dkt. 14-4 (Uriarte-
    Limon Decl.) ¶ 2. Section 12102(1)-(2)(a) defines “disability” as a
    physical impairment that “substantially limits one or more major life
    activities” including “walking.” Therefore, Uriarte-Limon is disabled
    within the meaning of the ADA.

          Second, Uriarte-Limon alleges that (1) Haghnazarzadeh owns the
    real property on which Spa Nails is located, Compl. ¶¶ 2-3, and (2) Spa
    Nails is “open to the public, a place of public accommodation, and a
    business establishment,” id. ¶ 9. Title III identifies “sales and rental
    establishment[s]” as places of public accommodation subject to the
    ADA. 42 U.S.C. § 12181(7)(E). Accepting these allegations as true, the
    Court finds Uriarte-Limon has established that Haghnazarzadeh owns,
    leases, or operates a place of public accommodation.

           Third, Uriarte-Limon alleges that the lack of ADA-compliant
    paths of travel, parking, sales counters, and restrooms at
    Haghnazarzadeh’s property constitutes architectural barriers
    prohibited by 42 U.S.C. § 12182(b)(2)(A)(iv). Compl. ¶¶ 27-34. To
    prevail on this theory, Uriarte-Limon must establish: “(1) the existing
    facility at the defendant’s place of business [or property] presents an
    architectural barrier prohibited under the ADA and (2) the removal of
    the barrier is readily achievable.” Vogel v. Rite Aid Corp., 992 F. Supp.
    2d 998, 1008 (C.D. Cal. 2014) (alteration in original) (citation omitted).

          Uriarte-Limon’s allegations, supporting declarations, and
    documentary evidence establish the first prong. Barriers are
    determined by reference to the ADA Accessibility Guidelines (ADAAG).
    See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir.
    2011). First, Uriarte-Limon alleges “there was no access aisle that
    accompanied the front ADA parking stall. Meanwhile, there was no
    accessible parking whatsoever in the rear parking lot.” Uriarte-Limon
    Decl. ¶ 5; see also Compl. ¶ 12; Hernandez Decl. ¶ 4; dkt. 14-6
    (Investigator Photographs). This violates the ADAAG. See e.g.,
    ADAAG 2010 Standards § 502.2 (“Car parking spaces shall . . . have an
    adjacent access aisle”).




                                        4
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 5 of 9 Page ID #:274




          Second, Uriarte-Limon alleges “[t]he sales counter was 40 inches
    in height. There was no lowered portion of the counter available for
    use by persons in wheelchair.” Uriarte-Limon Decl. ¶ 6; see also
    Compl. ¶ 14; Hernandez Decl. ¶ 5; Investigator Photographs. This
    violates the ADAAG. See e.g., ADAAG 2010 Standards § 904.4.1 (“A
    portion of the counter surface that is . . . 36 inches (915 mm) high
    maximum above the finish floor shall be provided”).

          Third, Uriarte-Limon alleges “there is not enough room to get
    inside the restroom. It narrows to 25 inches in width.” Uriarte-Limon
    Decl. ¶ 7; see also Compl. ¶ 16; Hernandez Decl. ¶ 6; Investigator
    Photographs. This violates the ADAAG. See e.g., ADAAG 2010
    Standards § 403.5.1 (“Except as provided in 403.5.2 and 403.5.3, the
    clear width of walking surfaces shall be 36 inches (915 mm)
    minimum”); 404.2.3 (“Door openings shall provide a clear width of 32
    inches (815 mm) minimum”).

           Uriarte-Limon also asserts “the “walkway leading to the entrance
    of Spa Nails had cross slopes of as much as 7.1%,” which violates the
    ADAAG. Uriarte-Limon Decl. ¶ 4; see also Compl. ¶ 10. However, the
    investigator’s photographs show the running slope as 7.1%. See
    Investigator Photographs. Moreover, the 2010 ADAAG does not
    mention a 7.1% maximum cross slope. Instead, the ADAAG instructs
    that ramps have a maximum of 1:12 running slope and 1:48 cross slope.
    ADAAG 2010 Standards § 405.2 (“Ramp runs shall have a running
    slope not steeper than 1:12”); § 405.3 (“Cross slope of ramp runs shall
    not be steeper than 1:48.”). 1:12 gradient equals 8.3%, which is more
    than 7.1%. While in an action for a default judgment, the Court
    accepts the allegations in the complaint as true, the Court is not
    required to do so when the party’s own evidence contradicts the
    complaint. To the extent Uriarte-Limon is asserting a separate ADA
    violation for Haghnazarzadeh’s inaccessible walkway, he has not
    established the merits of this claim.

          For the second prong, it is generally accepted that Uriarte-Limon
    bears “the initial burden of producing evidence that supports a finding
    that removal is readily achievable . . . .” McComb v. Vejar, No. 2:14-


                                       5
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 6 of 9 Page ID #:275




    CV-00941-RSWL, 2014 WL 5494017, at *6 (C.D. Cal. Oct. 28, 2014)
    (citation omitted). While the Ninth Circuit has not decided which party
    has the burden of proving that removal of an architectural barrier is
    readily achievable, the majority of districts apply the Tenth Circuit’s
    burden-shifting scheme. Id.

           Uriarte-Limon alleges that the barriers identified are easily
    removable without much difficulty or expense, the barriers are
    identified by the Department of Justice as presumably readily
    achievable to remove, removal is in fact readily achievable, and in any
    event, alternative accommodations could be made if complete removal
    were not achievable. See Compl. ¶ 22. Accepting these allegations as
    true, the Court finds Uriarte-Limon has plausibly alleged removal
    would be readily achievable. His allegations are sufficient to satisfy the
    third element of a Title III discrimination claim, and he has stated a
    cause of action under the ADA. 1

          The remaining Eitel factors also weigh in favor of granting
    default judgment. Uriarte-Limon seeks $4,000 in statutory damages –
    an amount proportional to the alleged violations of federal and state
    anti-discrimination laws – and $4,442.25 in attorneys’ fees, and costs.
    Based on Uriarte-Limon’s factual allegations, the documentary
    evidence provided, and Haghnazarzadeh’s failure to defend, the
    possibility of a dispute concerning material facts is slight. The record
    shows that Haghnazarzadeh was properly served with the summons,
    the complaint, and the application for default judgment. See dkt. 10;
    dkt. 15; Gutierrez Decl. ¶ 6. The risk of excusable neglect is minimal.
    The policy favoring decisions on the merits does not weigh against
    entry of default judgment because Haghnazarzadeh has failed to

    1 Because the complaint properly pleaded an ADA claim, Uriarte-Limon also
    has properly pleaded his Unruh Act claim. See Cal. Civ. Code § 51(f) (“A
    violation of the right of any individual under the federal Americans with
    Disabilities Act of 1990 shall also constitute a violation of this section.”
    (citation omitted)); Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837,
    847 (9th Cir. 2004) (“[A] violation of the ADA is, per se, a violation of the
    Unruh Act.”).



                                            6
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 7 of 9 Page ID #:276




    respond to Uriarte-Limon’s complaint, making a decision on the merits
    impossible.

          Uriarte-Limon is entitled to injunctive relief under the ADA and
    Unruh Act, and Haghnazarzadeh is ORDERED to remove all barriers
    identified in Uriarte-Limon’s complaint, i.e., to provide an access aisle
    next to an accessible parking space of proper size, provide a sales
    counter no more than 36 inches off the ground, and provide an
    accessible bathroom with a wider doorway that does not narrow to 25
    inches to comply with ADA Standards at Spa Nails and its
    accompanying property located at 1034 North Hacienda Boulevard, La
    Puente, California.

    B.    Damages, Attorneys’ Fees, and Costs

          1.    Damages

           Uriarte-Limon requests $4,000 in statutory damages under the
    Unruh Act. Compl., Prayer ¶ 2; see Cal. Civ. Code § 52(a) (any person
    who “makes any discrimination or distinction contrary to [the Act] is
    liable for each and every offense for the actual damages . . . up to a
    maximum of three times the amount of actual damages but in no case
    less than four thousand dollars ($4,000) . . .”). A plaintiff can recover
    damages by demonstrating that “violations of applicable California
    disability standards deterred him . . . on a particular occasion from
    attempting to enter a place of public accommodation.” Botosan v. Paul
    McNally Realty, 216 F.3d 827, 835 (9th Cir. 2000). Here, Uriarte-
    Limon has adequately pleaded that Haghnazarzadeh failed to provide a
    compliant parking space, sales counter, and restroom in February 2020.
    The Court GRANTS Uriarte-Limon’s request for $4,000 in statutory
    damages under the Unruh Act.

          2.    Attorneys’ Fees

          Having prevailed on the merits, Uriarte-Limon is entitled to
    reasonable attorneys’ fees. See 42 U.S.C. § 12205; Cal. Civ. Code
    § 52(a). To determine reasonable attorneys’ fees in this case, the Court
    must use the lodestar method. See Vogel v. Harbor Plaza Ctr., LLC,



                                        7
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 8 of 9 Page ID #:277




    893 F.3d 1152, 1161 (9th Cir. 2018) (holding the district court abused
    its discretion by relying on Local Rule 55-3 in determining attorneys’
    fees). “The ‘lodestar’ is calculated by multiplying the number of hours
    the prevailing party reasonably expended on the litigation by a
    reasonable hourly rate.” Morales v. City of San Rafael, 96 F.3d 359,
    363 (9th Cir. 1996), opinion amended on denial of reh’g, 108 F.3d 981
    (9th Cir. 1997) (citing McGrath v. Cty. of Nevada, 67 F.3d 248, 252
    (9th Cir. 1995)). Uriarte-Limon’s counsel requests attorneys’ fees of
    $3,554 for 7.2 hours of work billed by Mark Potter, Russell Handy,
    Amanda Seabock, and Faythe Gutierrez at rates of $595, $595, $450,
    and $400 per hour, respectively. Dkt. 14-3 (Handy Decl.) ¶¶ 3-6,
    Billing Summary.

           The Court’s Order re Format of Time and Expense Records,
    located on the Court’s website, requires that “Time records must be
    maintained on a contemporaneous basis, and a declaration from counsel
    to that effect will be required. Timekeepers should not attempt to
    reconstruct their time days after the services were rendered.” Order re
    Format of Time and Expense Records ¶ 4. No such declaration has
    been filed. On the contrary, Handy’s declaration establishes that the
    billing statement is a “true and accurate reproduction of the work and
    costs that we seek reimbursement for in this case.” Handy Decl. ¶ 2
    (emphasis added).

           The Court’s Order re Format of Time and Expense Records also
    instructs “‘Block-billing,’ i.e., a line item with a single time charge for
    multiple activities, is inappropriate.” Court’s Order re Format of Time
    and Expense Records ¶ 6. The Billing Statement includes several
    entries that are block-billed, including an entry on September 16, 2020
    for Ms. Gutierrez in which she bills .4 hours for both selecting the
    photographs for the default judgment and “work[ing] on” the
    investigator’s declaration. Handy Decl., Billing Statement. The first
    five entries on the Billing Statement proport to contain one entry of
    completing steps one through five of counsel’s prefiling checklist, but
    contain multiple activities, and therefore are also block-billed. Id. If
    counsel seek attorneys’ fees in this matter, the required declaration and
    amended Billing Statement must be submitted by counsel no later than


                                        8
Case 2:20-cv-05989-DSF-PLA Document 18 Filed 12/07/20 Page 9 of 9 Page ID #:278




    December 28, 2020. In the absence of a declaration, the Court will
    enter judgment without an award of fees.

          3.    Costs

           Both the ADA and Unruh Act authorize the Court to award costs
    in this matter. 42 U.S.C. § 12205; Cal. Civ. Code § 52(a). Uriarte-
    Limon seeks costs of $400 for filing fees and $88.25 for service costs.
    Handy Decl., Billing Summary. These costs are recoverable. Uriarte-
    Limon also requests $400 in “investigator” fees. Id. Uriarte-Limon
    fails to provide any authority that costs for “investigator” fees are
    recoverable. The Court therefore declines to award costs for
    investigator fees. See Eversole v. Encino Oaks, LLC, No. CV 18-8948
    DSF (KSX), 2019 WL 4148352, at *4 (C.D. Cal. June 26, 2019); Love v.
    Gutierrez, No. CV 18-0872-DSF-KSx, slip op. at 9 n.5 (C.D. Cal. Oct.
    29, 2018); Munson v. Murad, No. 17CV2499-MMA-BGS, 2018 WL
    4027007, at *2 (S.D. Cal. Aug. 23, 2018) (citing Lovell v. Chandler, 303
    F.3d 1039, 1058 (9th Cir. 2002)).

           The Court finds that Uriarte-Limon is entitled to recover his
    filing fee and cost of service in the total amount of $488.25.

                                IV. Conclusion

       Uriarte-Limon’s application for default judgment is GRANTED.
    Uriarte-Limon is awarded $4,000 in statutory damages and $488.25 in
    costs, for a total amount of $4,488.25. Judgment will be entered in that
    amount if no timely declaration supporting the request for attorneys’
    fees is filed.



       IT IS SO ORDERED.

     Date: December 7, 2020                 ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        9
